       Case 1:16-cr-00210-KPF Document 41 Filed 04/15/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                 -v.-                            16 Cr. 210 (KPF)

ROBERT BELL,                                  SCHEDULING ORDER

                        Defendant.

KATHERINE POLK FAILLA, District Judge:

     Mr. Bell’s VOSR hearing, previously scheduled for June 17, 2020 (Dkt.

#40), is hereby ADJOURNED to June 16, 2020, at 10:00 a.m. in Courtroom

618 of the Thurgood Marshall Courthouse, 40 Foley Square, New York, NY.

     SO ORDERED.

Dated: April 15, 2020
       New York, New York

                                           KATHERINE POLK FAILLA
                                          United States District Judge
